Citation Nr: 1228535	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-50 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to August 1973.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  In a January 2008 rating decision, service connection for PTSD was granted, and an initial rating of 30 percent was assigned, effective June 11, 1999.  Shortly thereafter, in February 2008, a VA examination was conducted.  Based on the examination results, the Veteran's evaluation was increased to 50 percent in a July 2008 rating decision, effective June 11, 1999.  While in November 2008, the Veteran's attorney filed a letter in which disagreed with the July 2008 rating decision specifically, the Board liberally construes the Veteran's disagreement with the rating assigned, noting that it was received within one year of the decision awarding service connection.  Moreover, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim, which, in this case, is the Veteran's June 1999 claim for service connection.  38 C.F.R. §3.156(b).  

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further development is necessary before the claims on appeal can be properly adjudicated.  

In order to properly assess the rating assigned for the Veteran's PTSD, and to determine whether a staged rating may be warranted, the Board finds that a remand for additional records is required.  The earliest assessment of the Veteran's PTSD is comprised by a VA examination report of October 1999.  At the time, the Veteran was assigned a Global Assessment of Functioning (GAF) score of 70.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  He was alert and oriented on examination.  His speech was logical and coherent without sign of a thought disorder.  His recent and remote memory were intact.  He was anxious and mildly depressed, but without any suicidal or homicidal ideation, hallucinations, or delusions.  He was working 40 to 60 hours per week and had not missed any work for mental health reasons.  

The next pertinent evidence of record is dated from March 2003.  At that time, he was assigned a GAF score of 45.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran was noted to be unemployed.  He was emotionally numb, socially isolated, and was suffering from intrusive thoughts.  Records subsequent to this, dated through 2012, predominately reflect GAF scores in the mid-40s, with a low score of 40 on several occasions, and a few high scores in the low to mid 50s.  The evidence from 2003 onward also documents such symptoms as outbursts of anger (December 2005 VA treatment record), changes in speech (May 2008 VA treatment record), homicidal ideation (VA examination of September 2009), problems with memory (VA examination of September 2009), and thoughts of suicide (VA examinations of August 2011 and May 2012),

The Veteran's psychiatric records dating from between 1999 and 2003 appear to be missing from the file, and may contain crucial information relevant to rating the claim, as the record indicates the Veteran's symptoms may have changed during those years.  There is evidence to support that the Veteran was actually receiving VA psychiatric treatment during this time frame, as he stated so in a May 2003 letter.  He further testified at his May 2004 personal hearing that he had been receiving psychiatric treatment through VA, at times on a monthly basis and at other times on a weekly basis.  See Hearing Transcript, pp. 6-7.  

The Board finds that an attempt to obtain these missing years of records must be made in order to fairly rate the Veteran's claim.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, VA is held to have constructive notice of the contents of its own records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, in a February 2009 letter, the Veteran's attorney provided the names and addresses of three of the Veteran's former employers in support of the appeal, namely, Schwan's Frozen Foods, Lewis Nut and Bolt, and Brush Correctional Facility.  The Veteran has contended, and submitted supportive evidence, that he experienced serious problems at work and lost jobs due to his psychiatric symptoms.  It does not appear that any attempt was made to obtain these records.  The Board finds that these records should be requested prior to adjudication.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Additionally, the Board finds that a VA examination is needed to properly adjudicate the Veteran's claim for a TDIU.  Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) . 

Here, in support of his claim, the Veteran submitted a September 2008 letter from Mary T. McEnany, M.D., a staff psychiatrist at the Denver VA Medical Center.  Although confusingly worded, Dr. McEnany essentially found it is more likely than not that the Veteran cannot work due to his PTSD.  Additionally, in a July 2009 letter from Robert B. Goos, M.D., the Veteran's treating psychiatrist, Dr. Goos opined that the combination of PTSD and depression precludes the Veteran from working.  In a May 2010 letter, Dr. Goos opined that since December 2007, it is at least as likely as not that the Veteran has been unable to obtain and maintain substantially gainful employment due to his PTSD.  

By contrast, VA examiners of October 1999, February 2008, September 2009, August 2011, and May 2012 have not found the Veteran unable to secure and follow a substantially gainful occupation due to his PTSD.  At the time of the October 1999 examination, the Veteran was employed, so findings regarding unemployability were not warranted.  At the time of the VA examination in February 2008, the Veteran was not working.  The examiner found his employment was "impaired" due to his PTSD.  His symptoms were intermittent.  Overall, his symptoms "moderately impact[ed]" his functioning.  September 2009 and August 2011 VA examiners found the Veteran had intermittent symptoms of PTSD, that his employment was "impaired," and that his condition caused reduced reliability and productivity.  On VA examination in May 2012, the examiner found the Veteran is able to work in a loosely supervised setting where he can work primarily alone.  His symptoms moderately affected his functioning, and employment was "impaired."

A VA examination addressing the Veteran's claim for a TDIU has not yet been afforded.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Given the contrasting opinions of record, the Board finds a VA examination would be helpful in resolving the claim.  As the percentage requirements for a TDIU under the provisions of 4.16(a) may not be met at the time of adjudication, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran from which VA facilities he received psychiatric treatment between 1999 and 2003.  Thereafter, obtain and associate with the claims file all such outstanding records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be ensured.

2.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain private employment records from the following organizations:
      a.  Schwan's Frozen Foods
      b.  Lewis Nut and Bolt
      c.  Brush Correctional Facility

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be ensured.

3.  Arrange for the Veteran to undergo VA examination, by an appropriate  physician, to address the matter of his entitlement to a TDIU.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

All clinical findings should be reported in detail.
In particular, the examiner should comment on the functional effects of the Veteran's service-connected disabilities, to include his PTSD, on his ability to perform the physical and/or mental acts required for employment.

Then, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that Veteran's service-connected disabilities, to include his PTSD, have rendered him unable to obtain or retain substantially gainful employment at any point.  If so, the physician should set forth the approximate date upon which the Veteran was rendered unemployable by his service-connected disabilities, to include PTSD.

The physician should set forth all examination findings, along with complete rationale for the conclusion reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the case should be reviewed by the RO on the basis of additional evidence.  As necessary, the RO should consider the claim for a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



